UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8511


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EMMANUEL UZUEGBUNAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:96-cr-00043-REP-1)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   James Wagner, Assistant   Federal   Public Defender,
Richmond, Virginia, for Appellant.     Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Emmanuel Uzuegbunam appeals the district court’s order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).   We have reviewed the record and find

no reversible error.    Accordingly, we deny Uzuegbunam's motion

for appointment of counsel and affirm for the reasons stated by

the district court.    United States v. Uzuegbunam, No. 3:96-cr-

00043-REP-1 (E.D. Va. Nov. 7, 2008).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  2